Citation Nr: 0215442	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  99-00 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following the grant of service connection for status post 
right knee meniscus tear.

(The issue of the propriety of the initial 10 percent 
evaluation assigned following the grant of service connection 
for status post right knee meniscus tear will be the subject 
of a later decision).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from April 1991 to June 
1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision.  The 
veteran's notice of disagreement was received in March 1998.  
A Statement of the Case was issued in June 1998.  The veteran 
perfected his appeal in December 1998.  

The veteran and his spouse provided testimony during a 
hearing before an RO hearing officer in March 2000, and 
before the undersigned Board Member, at the RO, in July 2002.  
During the Board hearing, the veteran clarified that the 
appeal only involves the issues referred to on the title page 
of this decision.  While the veteran also perfected an appeal 
as to the issues of entitlement to higher evaluations for a 
finger disability, for partial blindness in one eye, and for 
hearing loss, these issues have been withdrawn from appellate 
status.

The Board's decision on the propriety of the initial 10 
percent evaluation assigned following the grant of service 
connection for status post right knee meniscus tear is set 
forth below.  The Board will undertake additional development 
on the issue of the propriety of the initial 10 percent 
evaluation assigned following the grant of service connection 
for status post left knee meniscus tear, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
additional development is completed, the Board will provide 
notice as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After issuing the notice and reviewing 
appellant's response to the notice, the Board will prepare a 
separate decision addressing the remaining appellate issue.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial evaluation for 
right knee disability has been accomplished.  

2.  Since the June 21, 1997 effective date of the grant of 
service connection, the veteran's status post right knee 
meniscus tear has been manifested by noncompensable loss of 
range of motion with pain; X-rays reveal degenerative joint 
disease.  

3.  There is no objective evidence that the disability 
presents such an exceptional or unusual disability picture as 
to render application of the normal schedular rating criteria 
impractical.


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a grant 
of service connection for the status post right knee meniscus 
tear was proper, the criteria for a higher evaluation have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001, Supp. 2002); 38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5015, 5256, 5258, 5260, 5261, 
5262, 5299-5257 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claims on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claims on appeal has, to the extent possible, been 
accomplished.

Through the February 1998 rating decision, June 1998 
statement of the case, December 1999, September 2000 and 
April 2002 supplemental statements of the case, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence which would substantiate his claims, and the 
evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and provided ample opportunity to submit 
information and evidence.  Moreover, as there is no 
indication that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  The 
duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran requested a 
hearing before a Member of the Board at the RO and that 
hearing was held in July 2002.  Furthermore, the RO has 
arranged for the veteran to undergo a VA examination in 
connection with the claims and has obtained post-service 
medical records from the sources identified by the veteran.  
The Board notes that neither the veteran nor his 
representative has identified any existing pertinent evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for any additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Analysis

The veteran contends that the service-connected disability 
that is the subject of this appeal is more severe than the 
initial rating, assigned following the initial grant of 
service connection in the rating actions on appeal, indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned after a grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

A review of the veteran's service medical records indicates 
that in May 1993 he underwent operative arthroscopy, excision 
of the medial plica, and primary repair of peripherally 
detached partial thickness, middle one third meniscus tear.  
Numerous records prior to that date show complaints that led 
to this treatment.  There were no post operative 
complications.  Records from July 1995 show the veteran 
complaining of right knee locking after sitting for long 
periods.  Examination showed full range of motion, positive 
crepitation and positive laxity.  The assessment was 
subluxation of the patella.  Undated service records show the 
veteran complaining of twelve days of constant pain in the 
right knee.  Examination showed negative effusion, erythema, 
McMurray, drawer and Apley's.  There was no crepitus.  X-ray 
examination was negative.  The impression was patellofemoral 
syndrome.

On VA examination in August 1997, the veteran complained of 
aching of the knee after sitting more than one hour, and 
stiffness and achiness when awakening.  He was not 
particularly limited in his walking.  Examination showed he 
ambulated in a normal manner.  The knees had no tenderness to 
palpation and no gross deformity.  Flexion was to 135 degrees 
and extension was full, without complaints of pain.  
Crepitance was palpable with external rotation of the tibia 
through range of motion.  Diagnosis was status post surgery, 
right knee.  X-ray examination showed no acute bony 
abnormality.  The impression give was normal knees.

VA outpatient treatment records dated in August 1999 show the 
veteran complaining of bilateral knee pain.  No swelling, 
tenderness, or instability was noted.  A TENS unit was 
recommended.  Records from October 1999 show knee braces 
ordered for the veteran.  

The report of a VA examination, conducted in November 1999, 
shows the veteran reporting that his knees have gotten worse.  
He complained that both knees locked up several times daily.  
He stated he could no longer run, bike or walk more than 1/3 
of a block without severe pain.  He stated that he can no 
longer go up and down stairs.  He had a TENS unit above each 
knee.  He stated that knee braces had been ordered for him.  
Physical examination showed he ambulated with an essentially 
normal gait.  He reported tenderness to palpation along the 
medial and lateral joint lines, and along the inferior 
portion of the patella of both knees.  Both knees 
hyperextended to a little over 5 degrees with pain at the 
endpoints.  Flexion was to 130 degrees with pain at the 
endpoints.  The examiner stated that he was unable to find 
any loose ligaments and palpated no crepitance on 
examination.  The diagnosis was patellofemoral syndrome, 
bilateral.  An MRI was performed on November 10, 1999.  Both 
lateral and medial menisci were demonstrated to have a normal 
appearance.  The collateral ligaments of the knee appeared 
intact.  The bony structures were unremarkable.  The 
impression given was normal exam, right knee.

In March 2000, the veteran and his spouse presented testimony 
at a hearing before an RO hearing officer.  The veteran 
complained of severe pain on a daily basis.  He reported that 
he underwent surgery for his right knee in May 1993, and that 
he recovered very quickly and with little pain.  He reported 
current complaints of pain on stairs, locking and difficulty 
running, walking and playing with his children.  

In July 2002, the veteran and his spouse presented testimony 
at a travel board hearing before the undersigned.  He stated 
that he wears braces on both knees and uses a TENS unit.  He 
noted that he was taking Naprosyn and Darvocet for pain with 
little relief.  He stated that he can't sit or stand for long 
periods of time because his knees will lock up.  He reported 
that his disability negatively effects his ability to work in 
fields such as security, for which he has been trained, and 
impairs his ability to interact with his children.  

VA outpatient treatment reports, dated in August 2002, show 
the veteran complaining of pain, locking and giving way in 
both knees.  Examination showed good stability and the 
ligaments appeared stable.  His plain X-rays showed some 
medial compartment narrowing consistent with degenerative 
changes.

In February 1998, the RO issued a rating decision granting a 
noncompensable evaluation under Diagnostic Code 5257, 
effective from the date of the veteran's separation from 
service in June 1997.  In December 1999, the RO issued a 
rating decision granting a 10 percent evaluation under 
Diagnostic Code 5015, also effective from the date of the 
veteran's separation from service in June 1997.

The veteran's status post right knee meniscus tear is 
currently evaluated under Diagnostic Code 5015, which 
requires that benign new bone growths be rated based on 
limitation of motion of affected parts as degenerative 
arthritis under Diagnostic Code 5003.  

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, an evaluation of 10 percent is applied for 
each major joint or group of minor joints affected by 
limitation of motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  The 
10 and 20 percent evaluations based on X-ray evidence may not 
be combined with ratings based on limitation of motion.

Here, the diagnostic codes that contemplate limitation of 
motion include Diagnostic Code 5256 (ankylosis of the knee), 
Diagnostic Code 5260 (limitation of flexion), and Diagnostic 
Code 5261 (limitation of extension).

Diagnostic Code 5256 provides a minimum rating of 30 percent 
for knee ankylosis at a favorable angle in full extension, or 
in slight flexion between 0 degrees and 10 degrees.  However, 
given the ranges of motion recorded in the medical 
examinations and treatment reports in the claims file, the 
disability at issue does not involve ankylosis, and any 
limitation demonstrated has not been described as comparable 
to ankylosis.  Therefore, Diagnostic Code 5256 is not 
applicable.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned for flexion limited to 60 degrees.  A 10 percent 
rating is assigned for flexion limited to 45 degrees, and a 
20 percent rating is assigned for flexion limited to 30 
degrees.  Here, the clinical findings of record do not 
demonstrate that the criteria for a rating greater than 10 
percent has been met under Diagnostic Code 5260.  The 
pertinent examinations of record have revealed flexion at 
degrees ranging from 130 to 135 degrees, clearly not the 
degree of limitation required for a rating greater than 0 
percent under this diagnostic code.

Diagnostic Code 5261 provides a 0 percent rating for 
extension limited to 5 degrees.  A 10 percent rating is 
assigned for extension limited to 10 degrees and a 20 percent 
rating for extension limited to 15 degrees.  In the instant 
case, the collective medical evidence of record include 
clinical findings of full extension to 0 degrees, and 
hyperextension of 5 degrees, definitely not the degree of 
limitation required for a rating greater than 0 percent under 
this diagnostic code.

Since the June 21, 1997 effective date of the grant of 
service connection, the veteran's status post right knee 
meniscus tear has been manifested by minimal if any range of 
motion loss with pain; X-rays reveal degenerative joint 
disease.  As the criteria for a compensable evaluation under 
either Diagnostic Code 5260 or 5261 clearly are not met, the 
provisions of Diagnostic Code 5003 direct the assignment of a 
10 percent rating for limitation of motion involving a single 
major joint.  The Board finds that, in this case, such a 
rating is appropriate even when considering functional loss 
due to pain and other factors as discussed in DeLuca.  The 
medical evidence of record, as well as the veteran's written 
arguments and testimony, clearly reflect the veteran's 
complaints of pain, and the most recent X-ray examination 
shows a finding of degenerative joint disease.  When examined 
in November 1999, he was able to flex the knee to 130 degrees 
with pain noted only on the endpoint.  However, the extent to 
which pain limits the veteran's motion is contemplated in the 
current 10 percent evaluation.  See 38 C.F.R. § 4.59 (2001).  
Further, there is no showing that the veteran experiences any 
functional loss in addition to that shown due to weakness, 
fatigability, or incoordination, nor is there any evidence 
greater limitation of motion due to pain on use, to include 
during flare-ups.  

The Board also finds that no higher evaluation is assignable 
under any other potentially applicable diagnostic code.  As 
indicated above Diagnostic Code 5256, pursuant to which 
ankylosis is evaluated, is not applicable.  Likewise, in the 
absence of any evidence dislocation of semilunar cartilage, 
or impairment of the tibia or fibula, Diagnostic Codes 5258 
and 5262, respectively, are not applicable.

Additionally, while the vet's disability was, historically, 
evaluated under the provisions of Diagnostic Code 5257, the 
disability picture presented does not involve the criteria 
considered when applying Diagnostic Code 5257.  The VA 
examination report of November 1999 and the March 2000 and 
July 2002 personal hearing testimony do reflect the veteran's 
complaints of instability.  However, the objective clinical 
findings of record are negative for findings of instability 
or subluxation.  For example, the VA examination of November 
1999 notes that the examiner was unable to find any loose 
ligaments, and the outpatient treatment report from August 
2002 notes that the ligaments appeared stable.  Hence, 
Diagnostic Code 5257 is not applicable in this case.  
Furthermore, in the absence of evidence of arthritis and 
instability in this case, there is no basis for assignment of 
two separate evaluations for the veteran's right knee.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOPGCPREC 9-98 (Aug. 14, 1998).  .

As explained above, the Board finds no schedular basis for 
assignment of a higher initial evaluation for the service-
connected right knee disability at any point since the 
effective date of the grant of service connection.  
Additionally, the Board finds that record presents no basis 
for assignment of a higher initial rating on an extra-
schedular basis, under 38 C.F.R. § 3.321(b)(1), at any stage 
since the effective date of the grant of service connection.  
In this regard, the Board acknowledges the veteran's hearing 
testimony and complaints of right knee pain.  However, the 
disability has not been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that no 
more than an initial 10 percent evaluation for status post 
right knee meniscus tear is warranted.  Since that evaluation 
is consistent with the greatest degree of disability shown 
since the effective date of the grant of service connection, 
there is no basis for staged rating (see Fenderson), and the 
claim for a higher initial evaluation must be denied.  In 
reaching this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An initial evaluation in excess of 10 percent for a status 
post right meniscus tear
 is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

